Case: 12-16424    Date Filed: 07/23/2013   Page: 1 of 3


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-16424
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:11-cv-01307-RLV



GARY LAMAR,

                                                               Plaintiff-Appellant,

                                     versus

SECRETARY, US DEPARTMENT OF TRANSPORTATION,

                                                             Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                (July 23, 2013)

Before HULL, WILSON, and JORDAN, Circuit Judges.

PER CURIAM:

      Gary Lamar, an African-American male, filed a complaint against Ray

LaHood, the Secretary of the U.S. Department of Transportation, who oversees
                Case: 12-16424       Date Filed: 07/23/2013      Page: 2 of 3


Lamar’s employer, the Federal Aviation Administration (FAA). Lamar asserts that

he applied for a promotion to the position of National Aerospace Systems

Operation Manager. Despite his superior qualifications, three other candidates

were selected over him. He alleges that his non-selection was based on race and

age discrimination as well as retaliation. The district court granted summary

judgment, finding that the Secretary stated a legitimate, non-discriminatory reason

for why Lamar was not selected for the promotion: the three selectees were more

qualified. And Lamar presented no evidence of pretext other than conclusory

statements that he was more qualified.

       After considering the briefs and the record, we find that summary judgment

was properly entered. 1 The district court correctly found that disparities between

Lamar and the three applicants selected were not “of such weight and significance

that no reasonable person, in the exercise of impartial judgment, could have

chosen” them over Lamar. See Brooks v. Cnty. Comm’n of Jefferson Cnty., 446

F.3d 1160, 1163 (11th Cir. 2006) (internal quotation marks omitted). We note that

one of the three persons selected over Lamar was an African-American, and two of

the three-members of the selection committee were African-American.



       1
         The district court concluded that Lamar abandoned his age and retaliation claims
because his response to the Secretary’s motion for summary judgment addressed only his race
discrimination claim. As Lamar does not challenge this ruling on appeal, his age discrimination
and retaliation claims are deemed abandoned. See N. Am. Med. Corp. v. Axiom Worldwide, Inc.,
522 F.3d 1211, 1217 n.4 (11th Cir. 2008).
                                               2
              Case: 12-16424     Date Filed: 07/23/2013   Page: 3 of 3


      Because Lamar failed to meet his burden of showing that the Secretary’s

reason for failing to promote him was a pretext for race discrimination, the district

did not err in granting the motion for summary judgment.

      AFFIRMED.




                                          3